DETAILED ACTION

Status of Claims

Claims 1-2, 4-5, 7-8, 10 & 14-21 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 2/22/21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


Applicant's arguments regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: Applicant traverses this rejection for the following reasons. The Office Action also states that the claims merely amount to taking the abstract idea and claiming application of the abstract idea on the computer. The Office Action identifies the abstract idea as mitigating risk to optimize resource allocation. It is respectfully submitted that each of claims 1, 10, 15, and 21 provide specific steps and software components that amount to significantly more than merely mitigating risk during resource allocation - there is not simply a recitation of optimizing a portfolio and determining/reducing an associated risk, but instead a series concrete steps on how a computer can be used to implement a practical application of the asserted abstract idea. For example, with the amendment of claim 1, each claim now recites the combination of the use of conditional value at risk (CVaR) with the recited random sampling of historical values operates in a non-conventional and non-generic way to avoid model b[i]as in calculating the constraints from the CVaR and ensure that the tail risk is properly accounted for. This goes well beyond simply applying the high-level abstract idea identified in the Office Action and provides an improvement in the technical field of optimization processes. 

Examiner:   Per the 101 rejection below, the claims do not recite significantly more.  It’s not clear how the solution overcomes the “apply-it” standard discussed in the rejection (applicant appears to be pointing to the well understood routine and conventional WURC standard, which the Examiner did not apply in the rejection).  With respect to applicant’s claim suggesting that the ordered combination of the additional limitations is unconventional, the ordered combination is being considered by the Examiner in at least Step 2A prong 2 and step 2B in the 101 rejection below.  The Examiner is not persuaded by the applicant’s assertion that the ordered combination amounts to significantly more than the abstract idea as the novelty of the invention only further narrows the abstract idea.  


Issue #2
Applicant: In response to Applicant's assertion that the use of separate constraints based on conditional value at risk (CVaR), as opposed to a global constraint on the CVaR allows for the computation of the constraints in parallel, allowing for the use of distributed computing to solve the optimization for multiple investment horizons, the Office Action responds that the specification does not describe a distributed computing Application No. 15/192,270 Docket No. SEAN-024616 US ORDsolution. It is respectfully submitted that the ability of the process to be used in a distributed computing solution exists regardless of whether that process is described or claimed, and one of skill in the art, given the teachings of the specification, would understand that ability of the claimed systems and methods. Applicant is not trying to claim a distributed computing solution, but merely pointing out that his claimed systems and methods allow for such an arrangement to improve the operation of the computer system upon which the systems and methods are implemented - the claimed technology allows for an improvement in the function of the computer. The Office Action also states that the evidence is insufficient for this assertion, but it is respectfully submitted that we currently have the word of the inventor that the use of separate constraints across multiple accounts with CVaR, which is noted in the specification to exhibit subadditivity and thus the calculation can be performed separately for separate accounts (See paragraphs 0047 and 0048), against no evidence that the calculation of the constraints for various accounts could not be used in a distributed computing environment. Absent a compelling reason to believe that the information presented by Mr. Slotterback or the recitation in the specification is in error, it is respectfully submitted that the evidence that the claimed systems and methods are suitable for a distributed computing environment is sufficient. 

Examiner:  As stated in the Non-Final 10/6/20, the declaration under 37 CFR 1.132 filed 8/28/20 holds insufficient evidence to overcome the rejection. Respectfully, even if it allows for use in a distributed computing environment, per applicant’s own admission the “applicant is not trying to claim a distributed computing solution”.  Even if such language were to be injected into the claims how does it go beyond generally linking the abstract idea to a particular technological environment? 


Issue #3
Applicant: The Office Action states that the claims are not limited to optimization across multiple horizons. It is respectfully submitted that the CVaRs across individual accounts would be parallelizable regardless of whether the optimization took place across multiple horizons, and thus the systems and methods of claims 1 and 10 would still provide an improvement to the operation of the computer upon which they were implemented, as well as an improvement to the technical field of optimization processes. It is understood, however, that the Slotterback affidavit emphasized the value of this property in optimizations across multiple horizons. In the interest of advancing prosecution, claim 15 has been amended to recite that each account can have its own individual horizon (i.e., "defined period of time associated with each account"). Support for this amendment can be found in paragraph 0032 of the specification. Claim 21Application No. 15/192,270 Docket No. SEAN-024616 US ORD already recites the use of multiple horizons at the risk evaluation component to generate the constraints from the CVaR. It is thus believed that claims 15 and 21 in particular now capture the specific implementation referenced in the Slotterback affidavit, and the evidence that the use of CVaR across individual accounts allows for the performance of large multi-horizon optimizations from the affidavit applies directly to these claims. 

Examiner:  Again, speaking to the ability to parallelize computation via distributed computing (which the applicant is not trying to claim a solution for, nor is explicitly described in the claim language), would not be enough to go beyond generally linking the abstract idea to a particular technological environment.  The rejection is maintained.


Applicant’s arguments, see p. 16-17, filed on 8/28/20, with respect to Claim 9 was fully considered and are persuasive upon rolling up into Claim 1.  The rejection of 103 has been withdrawn. 



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15:

Lack of antecedent basis with regard to “the resource allocation”.  It is unclear which allocation the resource allocation refers to earlier in the claim – such as the “initial asset allocation” or “optimal asset allocation” or perhaps to some other allocation that is different from the previously mentioned allocations.  Therefore, this will be interpreted as “a resource allocation”.

Claim 18:

Lack of antecedent basis associated with “the estimated covariance”.  It will be interpreted as: “[[the]]an estimated account covariance”.  



All claims depending on the above are rejected by way of its dependency using the same rationale.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7-8, 10 & 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 10, and system Claims 15 & 21.  Claim 1 recites the limitations of: 


a processor; and a non-transitory computer readable medium operatively connected to the processor and storing machine executable instructions, the machine executable instructions comprising: a user interface that accepts at least one parameter reflecting a risk tolerance of a user, the user interface retrieving information about at least a portion of the set of resources via a network connection; a parameter estimation component configured to determine an estimated per unit value for each of a plurality of factors, an estimated covariance matrix for the plurality of factors, and a synthetic time series generated by randomly sampling historical values selected for each of the plurality of factors; a risk evaluation component configured to determine, for each of a plurality of discrete subsets of the set of resources, a constraint for the optimal resource allocation from the synthetic time series, such that a conditional value at risk for the set of resources is constrained to a threshold value over a defined period of time; and an optimization component configured to determine the optimal allocation of the set of resources to the plurality of factors having a maximum utility given the constraint, the estimated per unit value, and the estimated covariance matrix; wherein the optimization component determines an optimal risk aversion parameter according to input from the user, the optimization component being configured to determine the allocation of the set of resources to the plurality of factors having a maximum utility given the constraint, the optimal risk aversion parameter, the estimated per unit value, and the estimated covariance matrix, wherein the optimal risk aversion parameter, K, is determined by finding a value that minimizes the Conditional -2-Application No. 15/192,270Docket No. SEAN-024616 US ORD Value at Risk (mink CVAR(x)), subject to the Conditional Value at Risk being greater than K or equal to the user's specified maximum desired loss (CVAR(x)≥ cvarg) and the expected utility at the maximum value under the prior constraint ( E(U(x)) = maxx E(U(x))) where U(x) is a utility function of the form µ(x) - Kx∑x' and x is a vector representing the amount of each asset.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of optimizing resource allocation.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, non-transitory computer readable medium, user interface, network connection, parameter estimation component, risk evaluation component and optimization component in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1, 10, 15 & 21 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1, 10, 15 & 21 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Yao (NPL) uses Conditional Value-at-Risk (CVaR) to measure risk and adopt the methodology of nonparametric estimation to explore the mean–CVaR portfolio selection problem.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695   

/KITO R ROBINSON/Primary Examiner, Art Unit 3619